Citation Nr: 9919372	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for congestive heart 
failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
September 1945, from February to July 1948 and from June 1949 
to October 1951.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in addition to the issue stated above, 
the veteran has claimed entitlement to service connection for 
a hearing loss and a low back disorder.  It also appears that 
he may have intended to claim entitlement to a compensable 
rating for residuals of pneumonitis and entitlement to a 
permanent and total disability rating for pension purposes.  
Since those issues have not yet been addressed by the RO, 
they are not before the Board at this time.  Those issues are 
referred to the RO for further action as appropriate.


FINDING OF FACT

Congestive heart failure was not shown during service or 
within one year after separation from service, is not shown 
to be related to the veteran's service, and is not shown to 
have been caused by his service connected pneumonitis.


CONCLUSION OF LAW

The veteran has not submitted evidence for a well-grounded 
claim to establish entitlement to service connection for 
congestive heart failure.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998 ).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that in August 1941 the 
veteran was hospitalized with symptoms including headache, 
fever, malaise and slight pain in the chest on breathing.  
The diagnosis was lobar pneumonia.  In September 1941 he was 
returned to duty.  It was reported that he had made a 
complete recovery.  In December 1941 he was hospitalized for 
treatment of acute pneumonitis.  In early January 1942 he was 
returned to duty.  It was reported that all findings had 
returned to normal.  In late January 1943 he was treated for 
three days for acute catarrhal fever and returned to duty.  
In early February 1943 he reported increasing cough and 
expectoration of yellow sputum and a tight feeling in the 
front part of the chest.  Examination of the heart revealed 
that sinus rhythm was regular, there were no murmurs, and 
heart sounds were of good quality.  Examination of the lungs 
revealed that breath sounds were harshened throughout both 
fields.  There were moist rales in both bases.  The diagnosis 
was acute pneumonitis.  A chest x-ray in March 1944 revealed 
that the heart was of normal size and the lung fields were 
clear.  The heart and blood vessels were reported to be 
normal on examination in May 1945.  The cardio-vascular 
system was reported to be normal on the separation 
examination in September 1945.

No pertinent abnormalities were noted during the veteran's 
second period of service from February to July 1948 and none 
were shown on the separation examination in June 1948.

Service medical records for the veteran's third period of 
service do not reveal any pertinent abnormalities and none 
were shown on the separation examination in August 1951.  A 
physical examination done in connection with the veteran's 
participation in military reserve activity in September 1956 
did not reveal any abnormality of the heart or vascular 
system.  The veteran also received a medical examination in 
connection with his claim for VA benefits in December 1953.  
Blood pressure was 124/80.  No thrills were palpable.  Heart 
tones were clear, regular and of good quality.  No murmurs 
were heard.  X-rays revealed that the heart shadow was not 
enlarged in relationship to the size of the chest.
The veteran was hospitalized at VA facilities in August 1958, 
July 1963 and May 1966 for removal of multiple subcutaneous 
nodules.  On each occasion physical examination was normal 
except for the nodules.  In May 1966 chest x-ray and 
electrocardiogram were reported to be normal.  No abnormality 
of the cardiovascular system was found on VA examination in 
February 1967.  The veteran had additional hospital 
admissions at VA facilities in December 1967 and March 1979 
for removal of subcutaneous nodules.  On each occasion 
physical examination revealed no evidence of cardiovascular 
abnormality.  Chronic obstructive pulmonary disease was 
reported in March 1979.

The veteran submitted voluminous medical records in support 
of his claim.  The earliest evidence of a cardiovascular 
disorder in those records is a report of a hospitalization 
from November to December 1979.  A stress test was 
administered and, during the recovery phase, he developed a 
short run of possible ventricular tachycardia, or paroxysmal 
atrial tachycardia with aberrant conduction and premature 
atrial beats.  It was reported that approximately one year 
earlier the veteran was obese and was found to have high 
blood pressure and high cholesterol.  He lost about 45 pounds 
and his blood pressure readings and cholesterol level 
returned to normal.  Physical examination did not reveal any 
abnormal findings.  The examiner concluded that the veteran 
did not have any symptoms suggestive of coronary artery 
disease or coronary insufficiency.

Later medical records show that the veteran developed 
hypertension, hyperlipidemia and congestive heart failure.  
He had coronary artery bypass surgery and repair of an 
abdominal aneurysm.  A diagnosis of congestive heart failure 
was confirmed on a VA medical examination in June 1996.

The veteran testified at a hearing before a member of the 
Board at the RO in October 1998.  He stated that he was 
hospitalized for chest pain while he was in service.  He 
stated that doctors had told him that years of lung problems 
could have affected his heart, but that he could not get a 
doctor to give him a letter to that effect.  The veteran also 
submitted additional medical evidence at that hearing and 
waived RO consideration of that evidence.  That evidence 
pertained to evaluation of a lung disorder and apnea.

The threshold question to be answered in this case with 
regard to the issue of entitlement to service connection for 
congestive heart failure is whether the veteran has presented 
a well-grounded claim; that is, one which is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1996); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  For 
reasons set forth below, the Board finds that the veteran's 
claim with regard to that issue is not well-grounded.

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
Under the regulatory provisions regarding certain chronic 
diseases, if cardiovascular-renal disease was medically 
demonstrated to a compensable degree within one year of the 
veteran's discharge from service, it may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may also be established where a disability 
is proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a) (1998).

Service medical records do show that chest pain was one of 
the veteran's complaints when he was hospitalized during 
service for treatment of pneumonia and pneumonitis.  However, 
service medical records do not reveal any evidence of 
cardiovascular disease and none was shown at the time of the 
veteran's final separation examination in August 1951.  The 
earliest evidence of cardiovascular disease was a 
questionable electrocardiogram change on a stress test in 
1979.  An actual diagnosis of cardiovascular disease was not 
made until some time later.  The veteran has not presented 
any medical evidence to establish a nexus between 
cardiovascular disease first shown approximately 30 years 
after service and any incident of service, nor has he shown 
the onset of cardiovascular disease within one year after 
separation from service.  

The veteran has also asserted that his cardiovascular disease 
was caused by pulmonary disease which began during service.  
He does have service connection for pneumonitis which has 
been rated as zero percent disabling since 1951.  However, 
his testimony that a doctor told him that his cardiovascular 
disease was caused by a lung disorder is unsupported by any 
direct evidence from a medical practitioner and, thus, cannot 
serve as evidence of medical causation to render the claim 
well-grounded.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
In the absence of any medical evidence linking cardiovascular 
disease to his active service or to his service connected 
pneumonitis, the Board concludes that his claim for 
entitlement to service connection for congestive heart 
failure is not well grounded.


ORDER

Service connection for congestive heart failure is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

